[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Serna, Slip Opinion No. 2020-Ohio-6930.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-6930
              THE STATE OF OHIO, APPELLEE, v. SERNA, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State v. Serna, Slip Opinion No. 2020-Ohio-6930.]
Appeal dismissed as having been improvidently accepted.
(No. 2019-1594―Submitted December 15, 2020―Decided December 31, 2020.)
             APPEAL from the Court of Appeals for Champaign County,
                           No. 2018-CA-16, 2019-Ohio-4102.
                                    _________________
         {¶ 1} This case is dismissed as having been improvidently accepted.
         {¶ 2} The court orders that the opinion of the court of appeals may not be
cited as authority except by the parties inter se.
         O’CONNOR, C.J., and FRENCH, FISCHER, and STEWART, JJ., concur.
         DEWINE, J., would not order that the opinion of the court of appeals not be
cited.
         KENNEDY, J., dissents and would order briefing.
                            SUPREME COURT OF OHIO




       DONNELLY, J., dissents and would reverse the judgment of the court of
appeals and remand the cause for application of State v. Patrick, __ Ohio St.3d __,
2020-Ohio-6803, __ N.E.3d __.
                              _________________
       Kevin S. Talebi, Champaign County Prosecuting Attorney, and Jane A.
Napier, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick and
Charlyn Bohland, Assistant Public Defenders, for appellant, Ely Ray Serna.
                              _________________




                                        2